                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                    :
                                            :
                                            :
              v.                            :      CRIMINAL NO. 15-548-1
                                            :
                                            :
LESLIE ACOSTA                               :



                                          ORDER


       AND NOW, this         day of                , 2021, upon consideration of Defendant’s

Motion for Early Termination of Supervised Release pursuant to 18 U.S.C. § 3583(e)(1), it is

hereby ORDERED that said Motion is GRANTED. The defendant’s term of supervised release

is hereby TERMINATED.



                                            BY THE COURT:




                                            THE HONORABLE JOEL H. SLOMSKY
                                            Senior United States District Court Judge
                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                     :
                                             :
                                             :
               v.                            :      CRIMINAL NO. 15-548-1
                                             :
                                             :
LESLIE ACOSTA                                :


                DEFENDANT’S MOTION FOR EARLY TERMINATION
            OF SUPERVISED RELEASE PURSUANT TO 18 U.S.C. § 3583(e)(1)

       Leslie Acosta, by and through his attorney, Nina C. Spizer, Chief, Trial Unit, Federal

Community Defender Office for the Eastern District of Pennsylvania, files the instant motion to

respectfully request termination his supervised release term, pursuant to 18 U.S.C. § 3583(e)(1).

As grounds, it is averred:

       1.      On March 4, 2016, Ms. Acosta pled guilty to her involvement in a money

laundering conspiracy in violation of 18 U.S.C. § 1956(h).

       2.      On June 28, 2018, this Honorable Court sentenced Ms. Acosta to seven months

imprisonment to be followed by three years of supervised release. The Court also issued a

restitution order of $623,000 and imposed a special assessment of $100.

       3.      Ms. Acosta was released from prison on March 6, 2019, to begin serving her

three-year supervised release term.

       4.      As Ms. Acosta has now served 26 months of her 36-month supervised release

term, she respectfully requests that this Honorable Court terminate her supervision pursuant to 18

U.S.C. § 3583(e).
       5.      Ms. Acosta’s supervision officer, United States Probation Officer Cassie

Musselman, has not rendered an opinion regarding to Ms. Acosta’s request. Nonetheless, Ms.

Musselman notes that, while Ms. Acosta has a large outstanding restitution balance, she has

regularly made her monthly payments, and she has been placed on the low intensity case load.

       6.      This Honorable Court possesses the authority to terminate Ms. Acosta’s

supervised release term before its natural expiration date, pursuant to 18 U.S.C. § 3583(e)(1). See

Burkey v. Marberry, 556 F.3d 142, 146 n. 3 (3d Cir.), cert. denied, 130 S.Ct. 458 (2009).

       7.      Specifically, a court may terminate a term of supervised release where, in addition

to the relevant factors under 18 U.S.C. § 3553(a), the court finds that the defendant has met three

requirements: (1) the defendant has served one year of supervised release, (2) her conduct

warrants early termination, and (3) early termination is in the “interest of justice.”

               a.      The Third Circuit has interpreted § 3583(e)(1) to require the court to

simply consider the relevant factors under § 3553(a) and determine whether “it is satisfied that

early termination is warranted by the defendant's conduct and is in the interest of justice.” United

States v. Melvin, 978 F.3d 49, 52 (3d Cir. 2020)(citing 18 U.S.C. § 3583(e)(1)).

               b.      The Third Circuit has concluded that “[t]he expansive phrases ‘conduct of

the defendant’ and ‘interest of justice’ make clear that a district court enjoys discretion to

consider a wide range of circumstances when determining whether to grant early termination.”

Id. Specific findings of fact for each statutory factor are not required under § 3583(e)(1). The

statute requires only that the court articulate that it has considered the relevant factors under §

3553(a), the defendant’s conduct and the interest of justice in rendering its decision. Id. at 52-53.

       8.      Thus, in the context of a request for early termination, 18 U.S.C. § 3583(e)(1)

instructs the court to consider the following factors under § 3553(a):



                                                  2
       (1) the nature and circumstances of the offense and the defendant’s history and
       characteristics; (2) the need to afford adequate deterrence to criminal conduct,
       protect the public from further crimes of the defendant, and provide him with
       needed educational or vocational training, medical care, or other correctional
       treatment in the most effective manner; (3) the kinds of sentence and sentencing
       range established for the defendant’s crimes; (4) pertinent policy statements
       issued by the United States Sentencing Commission; (5) the need to avoid
       unwarranted sentence disparities among defendants with similar records who have
       been found guilty of similar conduct; and (6) the need to provide restitution to any
       victims of the offense.

Melvin, 973 F.3d at 52 (quoting United States v. Davies, 746 Fed.Appx. 86, 88-89 (3d Cir.

2018)(per curiam), cert. denied, 139 S.Ct. 1275 (2019); citing 18 U.S.C. § 3553(a)(1), (2)(B)-(D)

& (4)-(7)).

               a.      Ms. Acosta’s offense of conviction involved her participation in a

conspiracy to launder money for other individuals through the Juniata Community Mental Health

Clinic. The underlying conduct of this offense occurred between in or about June, 2008 to in or

about April, 2012. This money laundering conspiracy involved several other individuals.

However, there is no indication that Ms. Acosta was an organizer, leader, manager, or supervisor

of the conspiracy. There is no indication that the instant offense of conviction involved violence

or illegal drugs. Immediately prior to this offense, Ms. Acosta had no arrests or convictions.

Indeed, the instant federal conviction is the extent of Ms. Acosta’s criminal history. Ms. Acosta

admits that the instant offense resulted from her exercise of incredibly poor decision-making

skills. The probation office has classified Ms. Acosta as a low risk level offender. She is only

required to report to her probation officer electronically once a month. See 18 U.S.C. §

3553(a)(1).

               b.      Ms. Acosta is now a 49 year old, law-abiding citizen. Ms. Acosta resides

in Philadelphia with her mother. She works full-time as the general manager for USA LA (Latin

America) TV, a media center which provides several services, including podcasting and online

                                                 3
television. Ms. Acosta has established a stable residence and maintained steady, gainful

employment. She has no intention of participating in any unlawful activity. Thus, Ms. Acosta is

sufficiently deterred from committing future criminal acts and poses a very low risk to the

public. See 18 U.S.C. § 3553(a)(2)(B)-(D).

               c.      To date, Ms. Acosta has served her entire sentence of incarceration as well

as 26 months on supervised release in relation to the offense of conviction. Thus, she has served

a sentence within the applicable guideline range as well as the majority of the applicable

supervised release term. See 18 U.S.C. § 3553(a)(4), (6).

               d.      The United States Sentencing Commission has noted that early

termination is warranted for laudable, but not necessarily unusual, conduct. See 18 U.S.C. §

3553(a)(5); U.S.S.G. § 5D1.2, cmt. n.5; see also U.S.S.G. Supp. App. C. Amend. 756 (adding

this commentary).

               e.      A restitution order of $623,000 as well as a $100 special assessment were

imposed at sentencing. Ms. Acosta reports that she has consistently made monthly payments

towards her court-imposed financially obligations through automatic deductions of $150 from

her bank account. Ms. Acosta is in the process of fulfilling her financial obligation to the court.

See 18 U.S.C. § 3553(a)(7). Ms. Acosta understands that her financial obligation continues

regardless of her supervision status.

       9.      Thus, an examination of the relevant factors under § 3553(a) indicates that Ms.

Acosta’s service of her supervision release term to date has met these factors.

       10.     To date, Ms. Acosta has served more than two years of her three-year supervised

release term, thus satisfying the one-year requirement under § 3583(e)(1).




                                                  4
       11.     In regards to the defendant’s conduct under § 3583(e)(1), it is relevant that the

defendant has “faithfully complied with the conditions of supervised release.” United States v.

Seger, 577 Fed.Appx. 1, 1 (1st Cir., Oct. 8, 2014)(per curiam).

               a.      U.S. Probation Officer Cassie Musselman confirmed that Ms. Acosta has

maintained full compliance of her supervision conditions during her supervision term.

               b.      Upon information and belief, the government has obtained no information

to contradict Ms. Musselman’s averments regarding Ms. Acosta’s compliance with the

conditions of her release. Thus, as Ms. Acosta has remained in substantial compliance with her

supervision conditions, she satisfies the conduct requirement under § 3583(e)(1).

       12.     The phrase “interest of justice,” is “a peculiarly context-specific inquiry,” not

susceptible to a “general definition.” Martel v. Clair, 565 U.S. 648, 663 (2012).

               a.      The authors of Black’s Law Dictionary attempted to provide a general

definition of the phrase, namely “[t]he proper view of what is fair and right in a matter in which

the decision-maker has been granted discretion.” Black's Law Dictionary (11th ed. 2019).

               b.      In reference to the termination of a supervised release term, it would be

right and fair to terminate a term of supervised release where the purpose of supervised release

has been fulfilled.

               c.      The Third Circuit has recognized that “the primary purpose of supervised

release is to facilitate the integration of offenders back into the community rather than to punish

them.” United States v. Murray, 692 F.3d 273, 280 (3d Cir. 2012)(citing United States v.

Albertson, 645 F.3d 191, 197 (3d Cir. 2011)). The congressional intent behind supervised release

was to assist offenders as they transition back in their communities. Thus, supervised release




                                                 5
fulfills rehabilitative not punitive ends. Id. (quoting United States v. Johnson, 529 U.S. 53, 59

(2000)). See also, United States v. Granderson, 511 U.S. 39, 50 (1994).

               d.      The Third Circuit has noted that the only traditional sentencing factor that

is not relevant to a court’s decision under § 3583(e) is the need for the sentence to reflect the

seriousness of the offense, promote respect for the law, and provide just punishment. “This

omission reinforces the idea that the primary purpose of supervised release is to facilitate the

reentry of offenders into their communities, rather than to inflict punishment.” Murray, 692 F.3d

at 280 (citing U.S. Sentencing Comm'n, Federal Offenders Sentenced to Supervised Release 8–9

(2010); quoting 18 U.S.C. § 3553(a)(2)(A)).

               e.      As discussed supra, Ms. Acosta’s service to date of supervised release

term has fulfilled the traditional sentencing factors enumerated in § 3553(a) that are relevant to

supervised release. The purpose of supervised release – Ms. Acosta’s successful reentry into the

community – has been accomplished. See February 16, 2012 Memorandum to Judges of the

United State District Court and United States Magistrate Judges from the Honorable Robert

Holmes Bell, Chief of the Judicial Conference Committee on Criminal Law, p. 2, marked and

attached hereto as Exhibit “A”, p. 8. Thus, early termination of Ms. Acosta’s supervised release

term satisfies the interest of justice requirement under § 3583(e)(1).




                                                  6
       WHEREFORE, for the foregoing reasons and in the interest of justice, Leslie Acosta

respectfully moves this Court for an order granting his motion for early termination of supervised

release.



                                                    Respectfully submitted,


                                                    /s/ Nina C. Spizer
                                                    NINA C. SPIZER
                                                    Chief, Trial Unit




                                                7
                                CERTIFICATE OF SERVICE



       I, Nina C. Spizer, Chief, Trial Unit, Federal Community Defender Office for the Eastern

District of Pennsylvania, hereby certify that I have served a copy of the Defendant's Motion for

Early Termination of Supervised Release pursuant to 18 U.S.C. § 3583(e), upon Bea Witzleben,

Assistant United States Attorney, via Electronic Case Filing to her office at the United States

Attorney’s Office located at 615 Chestnut Street, Suite 1250, Philadelphia, Pennsylvania 19106,

on the date indicated below.




                                                     /s/ Nina C. Spizer
                                                     NINA C. SPIZER
                                                     Chief, Trial Unit


Date: May 6, 2021
